Case 1:18-cv-00006-SPB-LPL Document 56 Filed 08/13/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ROBERT EARL NOBLE
Plaintiff, 1:18-cv-06
v.
District Judge Baxter

THE CITY OF ERIE, PA

(Erie Police Department),
DONALD DACUS, Chief of Police,
MICHAEL NOLAN, Erie Police
Department Narcotics Unit, Lt.,
JASON TRIANA, Erie Police
Department Narcotics Unit, Det.,
STEVE DELUCA, Erie Police
Department Narcotics Unit, Det.,
MICHAEL CHODUBSKI, Erie Police
Department Narcotics Unit, Det.

Magistrate Judge Lenihan

ECF Nos. 18, 50, & 55

Individually and in their official capacities,

Nee Ne Oe ee ee ee ee ee ee ee Oe ee eee ES”

Defendants.

MEMORANDUM ORDER

This civil action was commenced on January 8, 2018 when Plaintiff Robert Earl Noble
filed his Motion for Leave to Proceed in Forma Pauperis. ECF No. 1. Plaintiff's motion was
granted on January 11, 2018. ECF No. 3. The Complaint was docketed by the Clerk of Court on
J anuary 12, 2018. ECF No. 4. The case was referred to United States Magistrate Judge Lisa
Pupo Lenihan for pretrial proceedings in accordance with the Magistrate Judges Act, 28 U.S.C.
§636(b)(1), and Local Rules of Court 72.C and 72.D.

The Magistrate Judge's Report and Recommendation (ECF No. 55), filed on July 15,
2021, recommended that the Motion to Dismiss (ECF No. 18) and the Supplemental Motion to

Dismiss filed by Defendants Michael Nolan, The City Of Erie, Pa, Steve Deluca, Jason Triana, Michael
Case 1:18-cv-00006-SPB-LPL Document 56 Filed 08/13/21 Page 2 of 2

Chodubski, and Donald Dacus (ECF No. 50) be granted and that this civil action be dismissed in its
entirety.

The parties were informed that in accordance with the Magistrate Judges Act, 28 U.S.C. §
636(b)(1)(B) and (C), and Rule 72.D.2 of the Local Rules of Court, that they had fourteen (14)
days to file any objections, and that unregistered ECF users were given an additional three (3)
days pursuant to Federal Rule of Civil Procedure 6(d). Objections for registered users were due
on July 29, 2021. Objections for unregistered ECF Users were due by August 2, 2021. ECF No.
55. No objections have been filed.

After de novo review of the pleadings, documents in the case and the Report and
Recommendation, the following Order is entered:

AND NOW, this 13th day of August 2021,

IT IS HEREBY ORDERED that the Motions to Dismiss (ECF Nos. 18 & 50) filed by
Defendants Michael Nolan, The City of Erie, Pa, Steve Deluca, Jason Triana, Michael Chodubski, and

Donald Dacus are GRANTED.

IT IS FURTHER ORDERED that the Report and Recommendation (ECF No. 55) of
Magistrate Judge Lenihan dated July 15, 2021 is adopted as the Opinion of the Court.
IT IS FURTHER ORDERED that the Clerk of Court shall mark this case CLOSED.

BY THE COURT

\ Susan ber adeanl Atl —~

Susan Paradise Baxter
UNITED STATES DISTRICT JUDGE

cc: Robert Earl Noble
310 West 3" Street
Erie, PA 16507
